     Case: 1:18-cv-08144 Document #: 232 Filed: 07/29/21 Page 1 of 9 PageID #:4851




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

JOHN VELEZ,                                       )
                                                  )
                          Plaintiff,              )       No. 18 C 8144
                                                  )
v.                                                )       Magistrate Judge Jeffrey Cole
                                                  )
CITY OF CHICAGO, et al.,                          )
                                                  )
                          Defendants.             )


                             MEMORANDUM OPINION AND ORDER

        This is another of the parties’ long simmering discovery disputes that is here for resolution

in the last couple of weeks before the discovery deadline. The plaintiff has filed a motion to quash

a subpoena to the Illinois Department of Corrections from the defendants for production of 2511

phone call recordings from the period between March 2013 and March 2014.2 The calls were

between the plaintiff and his wife, daughter, and brother. As a result of the contentious history of

this case, the presentations in the briefs are at times exaggerated, or not entirely accurate, or are

simply histrionic. As noted, the parties are divided on the question of something so basic as the

number of phone calls they are arguing over. As a result, it is a bit difficult to nail down what

exactly was requested and when, and what exactly the response was.

        Apparently in response to a request from the City, IDOC, in November 2019, produced the

log of plaintiff’s phone calls while he was in custody. [Dkt. #222-1]. The City claims that “[p]laintiff



        1
            The parties cannot agree on how many calls are involved. Defendants say 251; the plaintiff says
389.
        2
          The period at issue appears to be dictated by the phone calls IDOC retained, which the parties
suggest is limited to a single year – March 2013-14 – of plaintiff’s incarceration. [Dkt. #211, at 13; #222,
at 3].
   Case: 1:18-cv-08144 Document #: 232 Filed: 07/29/21 Page 2 of 9 PageID #:4852




was unwilling to provide sufficient responses to identify the callers and provided no information

regarding the nature or scope of the calls.” [Dkt. #222, at 3]. But plaintiff did manage to identify

about two-thirds of the phone numbers – although not until two months later on January 13, 2020

[Dkt. #222-2] – so the City’s characterization is a bit dramatic. Things continued to move slowly

until the City requested recordings of calls between plaintiff and his family in June 2020. [Dkt. #211,

at 4].

         The City then says it served its first set of interrogatories six months later on plaintiff on July

15, 2020, “in an attempt to determine if plaintiff ever spoke over the phone with any witnesses in

this case, and what some of the subject-matter of those discussions with witnesses might have

included.” [Dkt. #222, at 3]. Actually, the City asked the plaintiff to identify every single interaction

he had over the course of 20 years “with any witness that [sic] testified at [his] criminal trial, any

individual who provided an affidavit subsequent to [his] conviction for the Hueneca homicide, or

any individual who testified at [his] sentencing hearing.” [Dkt. #222-3. ¶. 6].3 Of course, the


         3
           In light of the nature of certain aspects of the presentations in this case, it is well to emphasize the
Seventh Circuit’s repeated admonitions to the bar that “‘[j]udges are not like pigs, hunting for truffles buried
in the record,’” Bunn v. Fed. Deposit Ins. Corp. for Valley Bank Illinois, 908 F.3d 290, 297 (7th Cir. 2018).
Nor are they obliged “to play archaeologist with the record.” Spitz v. Proven Winners N. Am., LLC, 759 F.3d
724, 731 (7th Cir. 2014). These concerns, while not new, continue to be ignored. See, e.g., United States v.
Dunkel, 927 F.2d 955, 956 (7th Cir. 1991); DeSilva v. DiLeonardi, 181 F.3d 865, 867 (7th Cir.1999). Here
the defendants quote from plaintiff’s responses to their interrogatories and cite, not a paragraph – they are
numbered after all – nor a page, but the entire 23-page exhibit. [Dkt. #222, at 3]. Not to be outdone, although
the plaintiff argues that the phone calls have no real relevance to his particular allegations or damages [Dkt.
#211, at 8-9], plaintiff’s only reference to those allegation is citation to his entire 32-page Complaint. [Dkt.
#211, at 1].

         The obvious point is that citations to entire, often lengthy, exhibits are hopelessly ineffective. Judges
cannot be expected to scour long records in order to find something to support a point adverted to in a brief.
Not only does a busy court not have the time to do the work the lawyers should have done in the first place,
but there are other litigants and other cases that need the necessarily limited time that a court has to do its
overall judicial work. United States v. Sineneng-Smith, ––– U.S. ––––, 140 S.Ct. 1575, 1579 (2020). Also,
a skeletal, non-directive presentation can suggest a certain disregard by counsel. But, it can also suggest that
                                                                                                    (continued...)

                                                        2
   Case: 1:18-cv-08144 Document #: 232 Filed: 07/29/21 Page 3 of 9 PageID #:4853




plaintiff made the usual, ineffectual, “boilerplate” objections, and answered only that he spoke

regularly to the mother of his child, and could not “tally up or identify” any others because they were

“numerous.” [Dkt. #222-3, ¶. 6]. Surely, though, from a roster too numerous to tally, it would have

been easy to pick out more than one.

        In any event, the stalemate continued, and so here we are.

        To quash the subpoena and keep all these phone calls out of the case, the plaintiff makes

three somewhat overlapping arguments – at least that is the way plaintiff presents them: any

relevance is speculative; the breadth of the request is out of proportion with the needs of the case;

and compliance with the request would violate his privacy interests. [Dkt. #211]. First, I do not agree

with the relevance argument. The relevance standard is extremely broad as every court in the Nation

has emphasized; Bond v. Utreras, 585 F.3d 1061, 1075 (7th Cir. 2009). Fed.R.Civ.P. 26 allows for

discovery of “any nonprivileged matter that is relevant to any party's claim or defense and

proportional to the needs of the case.”



        Here, the phone calls with plaintiff’s family are relevant. Further discovery by the


        3
          (...continued)
the point being argued is not really sustained, or counsel would have taken the time to point the court
specifically to the section of the record that supports the point being argued. Beyond this, it must not be
forgotten that judges should not do the work of lawyers. Indeed, they are prohibited from doing so as every
court in the Nation has held. See, e.g., Castelino v. Rose-Hulman Inst. of Tech., _F.3d_, 2021 WL 2250893,
at *8–9 (7th Cir. 2021); Bunn v. FDIC, 908 F.3d 290, 297 (7th Cir. 2018); United States v. Gustin, 642 F.3d
573, 575 (7th Cir. 2011); Sednay Internat’l Ltd. v. Continental Ins. Co., 624 F.3d 834 842 (7th Cir. 2010);
Hartman v. Prudential Ins. Co. of America, 9 F.3d 1207, 1214 (7 th Cir. 1993).

        Here, the defendants quote from plaintiff’s responses to their interrogatories and cite not a paragraph
– they are numbered after all – nor a page, but the entire 23-page exhibit. [Dkt. #222, at 3]. Not to be
outdone, although the plaintiff argues that the phone calls have no real relevance to his particular allegations
or damages [Dkt. #211, at 8-9], plaintiff’s only reference to those allegations is citation to his entire 32-page
Complaint. [Dkt. #211, at 1].

                                                       3
   Case: 1:18-cv-08144 Document #: 232 Filed: 07/29/21 Page 4 of 9 PageID #:4854




defendants into phone calls during the period at issue revealed that plaintiff was orchestrating efforts

to get other witnesses to swear out – and how to phrase – affidavits in his behalf. Plaintiff’s wife

at the time – as opposed to the mother of his daughter mentioned earlier – was acting as investigator

and go- between for plaintiff and another witness, in this case, Mr. Pelmer. Even plaintiff’s daughter

spoke with him about the murder. Defendants also learned of another witness, whom plaintiff had

not disclosed – who was on many phone calls plaintiff had indicated were to yet another witness.

[Dkt. # 222, at 1-4].

        Other phone calls certainly bear on the plaintiff’s relationships with his wife, the mother of

his daughter, and his daughter. They arguably suggest that a number of things were strained rather

than uniformly intimate and affectionate as plaintiff has contended. [Dkt. #222, at 1-4]. One such

call indicates plaintiff’s daughter did not wish to talk to him – he was bothering her. [Dkt. 222, at

– and her mother told the plaintiff: “If something ever does happen to me she [daughter] knows the

truth and I will make sure my real statement gets in. So last warning, don’t f[...] with me.” [Dkt.

#222-4]. The defendants have made a far more convincing showing on relevance than was made

in cases like Bishop v. White, 2020 WL 6149567, at *4 (N.D. Ill. 2020)(“the sole basis for

Defendants’ subpoena is what . . . an admitted liar who has told at least four stories about matters

relevant to this case” has said); and Pursley v. City of Rockford, 2020 WL 1433827, at *4 (N.D. Ill.

2020)(“Defendants merely allege that . . . Plaintiff likely discussed his criminal case and

post-conviction proceedings while incarcerated.”).

        So, clearly, the calls are relevant – not merely speculative – as plaintiff would have it – to

the issue of damages and beyond that. Is it likely that some were proved to be of no consequence?

As in every case that buffets through discovery, the answer is, “of course.” Discovery is not a


                                                   4
   Case: 1:18-cv-08144 Document #: 232 Filed: 07/29/21 Page 5 of 9 PageID #:4855




guarantee of success; it is not a matter of mathematics and equations in which certainty and

exactness play central roles. It is, by its very nature, an enterprise with uncertain results and no

assurance of ultimate success. Thus, because the information that is sought satisfies, in the abstract,

the general requirement that the information sought be “relevant” – and proportional – does not

ensure that the results of any given inquiry will yield usable information. Boy Racer, Inc. v. Does,

1, 2, 3, 2011 WL 7402999 (N.D.Cal. 2011). The inescapable fact is that litigants often come away

“‘empty handed’ from discovery.” Pacific Gulf Shipping Co. v. Vigorous Shipping & Trading S.A.,

992 F.3d 893, 900 (9th Cir. 2021). But the indisputable reality as common sense dictates is that one

can’t know which specific items sought will turn out to be significant until they all are produced and

reviewed. Or, as the Seventh Circuit has phrased it: “‘one can’t know what one has caught until one

fishes.’” Nw. Mem'l Hosp., 362 F.3d 923, 931 (7th Cir. 2004). See also Coleman v. City of Peoria,

2016 WL 3974005, at *4 (C.D. Ill. 2016)(“The recorded calls contain the most accurate information

available about the content of those calls. The relevant calls cannot be identified without listening

to the recordings.”).4 Obviously, plaintiff’s legal team would rather do that reviewing, but one

doesn’t put the fox in charge of inspecting the hens in the henhouse. Indeed, as for plaintiff’s offer

of allowing the City to select search terms, appropriate search terms would be difficult to come up



        4
           In Hickman v. Taylor, 329 U.S. 495, 507 (1947) the court said: “No longer can the time-honored
cry of ‘fishing expedition’ serve to preclude a party from inquiring into the facts underlying his opponent’s
case.” Accord 8A Wright, Miller & Marcus, Federal Practice and Procedure § 2206 at 380 (2nd ed. 1994). See
generally, Elizabeth Thornburg, Just Say “No Fishing”: The Lure of Metaphor, 40 Univ. of Michigan Journal
of Law Reform 1 (2006); Jonathan Redgrave, The Information Age, Part I: Fishing in the Ocean, A Critical
Examination of Discovery, 2 SEDCJ 198, et seq. (2001).

        This does not mean that so-called limitless, exploratory “fishing expeditions” in discovery are
permissible. They are not. Equal Employment Opportunity Comm'n v. Union Pac. R.R. Co., 867 F.3d 843,
852 (7th Cir. 2017); Higgason v. Hanks, 54 F. App'x 448, 450 (7th Cir. 2002).


                                                     5
   Case: 1:18-cv-08144 Document #: 232 Filed: 07/29/21 Page 6 of 9 PageID #:4856




with prior to any review.

        While the request is arguably broad, it is not nearly as broad as the requests in the cases

plaintiff relies upon. See, e.g., Simon v. Northwestern University, 2017 WL 66818, at *4 (N.D. Ill.

2017) (seeking all calls placed over a fifteen-year period) and Bishop v. White, 2020 WL 6149567,

at *3 (N.D. Ill. 2020) (subpoena encompassed 8,000 telephone calls over a four-year period); see

also Ezell v. City of Chicago, 2020 WL 9259071, at *1 (N.D. Ill. 2020)(quashing subpoena for all

calls during lengthy incarceration); Pursley v. City of Rockford, 2020 WL 4815946, at *1 (N.D. Ill.

2020)(quashing subpoena covering seven years and 3,000 calls). Moreover, the “proportionality”

argument rings a bit hollow coming from the plaintiff, who throughout this litigation has stressed

the extreme importance of the issues at stake. But the issues that underlie what is claimed to have

occurred are significant to the defendants as well as to the plaintiff, and they have advanced a very

different version of events than has plaintiff.

        Further, plaintiff has filed a motion complaining that the defendant is late completing

compelled production of perhaps 350 to 400 homicide files, totaling perhaps 100,000 pages, judging

by the City’s reported production thus far. [Dkt. #213, # 221]. If the case merits discovery and

production of about 100,000 pages of files from the City, surely it is worth discovery relating to

some 200 hundred phone calls from the plaintiff. Indeed, the stakes for all the parties in this case

could not be of greater significance than those involved here, and discovery is never a one-way

street, the outcome of which must favor one or the other of the litigants.5


        5
         Proportionality is invoked by the plaintiff. But proportionality is anything but a simple concept with
easy, formulaic answers. Proportionality is dependent upon a careful assessment of the facts unique to each
case. See the informative discussions in Linda Simard, Seeking Proportional Discovery: The Beginning of
the End of Procedural Uniformity in Civil Rules, 71 Vanderbilt L.Rev. 1919 (2018); Matthew T. Ciulla , A
Disproportionate Response? The 2015 Proportionality Amendments to Federal Rules of Civil Procedure
                                                                                                  (continued...)

                                                       6
   Case: 1:18-cv-08144 Document #: 232 Filed: 07/29/21 Page 7 of 9 PageID #:4857




        Similarly, there are the plaintiff’s protests of intrusion into his privacy. But as case after case

holds, the mere invocation of the right of privacy is never the end of analysis, requiring a

predetermined outcome in favor of the party asserting the claimed privacy interest. As the plaintiff

must concede, he knew (or should have known) his phone calls were being monitored or recorded.

So, his claimed privacy interest is not only greatly minimized, Rodriguez v. City of Chicago, 2021

WL 2206164, at *2 (N.D. Ill. 2021), but must be assessed in the context in which the claimed right

is being assessed. Rights do not exist and cannot be measured in the abstract, and “[g]eneral

propositions do not decide concrete cases.” Lochner v. New York, 198 U.S. 45, 76 (1905)(Holmes,

J., dissenting). See also Daubert v. Merrell Dow, 509 U.S. 579, 598 (1993)(Rehnquist, C.J.,

concurring in part and dissenting in part)(“‘general observations’” suffer from the common flaw that

they are not applied to the specific matter and “therefore they tend to be not only general, but vague

and abstract.”); Barnhart v. Thomas, 540 U.S. 20, 29 (2003)(“To generalize is to be imprecise.

Virtually every legal (or other) rule has imperfect applications in particular circumstances.”).

        Thus, not surprisingly, courts have rejected claims of privilege on the basis that there is no

expectation of privacy in prison phone calls. See, e.g., United States v. Madoch, 149 F.3d 596, 602

(7th Cir. 1998); Bishop v. White, 2020 WL 6149567, at *9 (N.D. Ill. 2020); Pursley v. City of

Rockford, 2020 WL 1433827, at *5 (N.D. Ill. 2020). But plaintiff makes what some courts have


        5
           (...continued)
26(B), 92 Notre Dame L.Rev. 1395 (2016); Bernadette B. Genetin, “Just a Bit Outside!”: Proportionality
and Federal Discovery and the Institutional Capacity of the Federal Courts, 34 Review of Litigation 655
(2015). In this case, the interests that are at stake on both sides could not be more critical, and it would lead
to inexact analysis to give preference to the interests only of the plaintiff and disregard the interests of the
defendants – to say nothing of the public’s overriding interest in the truthful and accurate outcome of the trial
that is to come. See Kansas v. Cheever, 571 U.S. 87, 94 (2013); Darden v. Wainwright, 477 U.S. 168, 194
(1986)(“The ‘solemn purpose of endeavoring to ascertain the truth ... is the sine qua non of a fair trial.’”).



                                                       7
   Case: 1:18-cv-08144 Document #: 232 Filed: 07/29/21 Page 8 of 9 PageID #:4858




found to be a valid point, and it is somewhat attractive, at least on the surface: “while [plaintiff]

knew that his call recordings might be reviewed for a limited correctional purpose, he never could

have imagined that every single one of his retained conversations with his minor daughter, wife, and

brother would be indiscriminately produced en masse to be combed through by adverse parties in

civil litigation.” [Dkt. #211, at 9]. But, the few courts that have accepted this premise did not go

beyond the plaintiff’s bald assertion, and given the circumstances here, accepting that same assertion

seems naive. In any event, the worth of a judicial opinion depends on its reasoning, not on its

conclusion. Sandifer v. U.S. Steel Corp., 678 F.3d 590 (7th Cir. 2012); E.E.O.C. v. United Airlines,

693 F.3d 760, 764-65 (7th Cir. 2012); United States v. Navarette, 7 F.3d 238 (7th Cir. 1993); Kepler

v. Chater, 68 F.3d 387, 391 (10th Cir. 1995).

         The plaintiff says he “[n]ever g[ave] up on proving his innocence” and “worked tirelessly

to show that he had absolutely nothing to do with this crime.” [Dkt. #96, Pars. 5, 73]. His

investigation began years ago, paying off, as he says, in 2016. [Dkt. # 96, Pars. 6, 74]. While

plaintiff worked without a lawyer early on, he was represented by one of the attorneys representing

him here as things developed, and an amended post-conviction petition was filed, which eventually

led to the State’s decision to vacate his conviction in December 2017. [Dkt. # 96, ¶. 5, 74];

https://www.law.umich.edu/special/exoneration/pages/casedetail.aspx?caseid=5250. So, not only

is it clear from the content of some of the calls that litigation was in mind in 2013-14, it is likely that

it was based on the timeline. Plaintiff may have even been represented by counsel by the time. This

is a far cry from cases where the plaintiff was supposedly surprised to be involved in litigation years

later.




                                                    8
   Case: 1:18-cv-08144 Document #: 232 Filed: 07/29/21 Page 9 of 9 PageID #:4859




       Moreover, unlike the cases he relies upon, plaintiff has made no specific showing whatsoever

as to what he asserts is the “intimacy” or “sensitivity” of the phone calls at issue. For example, in

support of his vague claim that these phone calls covered intimate and personal topics that have

nothing to do with this case, plaintiff cites Bishop. [Dkt. #211, at 10]. But as plaintiff, himself,

points out in his brief, the prisoner in Bishop showed that his phone calls covered intimate and

sensitive subjects, including conversations with his wife about her battle with cancer, conversations

with others in regard to his wife’s subsequent death, conversations about his son’s heart attack and

his grandmother’s death. Bishop, 2020 WL 6149567, at *4. There is nothing remotely like any of

that from the plaintiff. And it cannot too often be repeated or too strongly emphasized that “saying

so doesn't make it so....” United States v. 5443 Suffield Terrace, Skokie, Ill., 607 F.3d 504, 510 (7th

Cir.2010). Accord Madlock v. WEC Energy Group, Inc., 885 F.3d 465, 473 (7th Cir. 2018); Illinois

Republican Party v. Pritzker, 973 F.3d 760, 770 (7th Cir. 2020); Donald J. Trump for President, Inc.

v. Secy of Pennsylvania, 830 F. Appx 377, 381 (3d Cir. 2020)(“But calling an election unfair does

not make it so. Charges require...proof. We have neither here.”). Even the Solicitor General’s

unsupported assertions are not enough. Digital Realty Trust, Inc. v. Somers, _U.S._, 138 S.Ct. 767,

779 (2018).

                                          CONCLUSION

       For the foregoing reasons, the plaintiff’s motion to quash [Dkt. ##209, 211] is denied.




                               ENTERED:
                                               UNITED STATES MAGISTRATE JUDGE

DATE: 7/29/21

                                                  9
